DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 18, and 52 have been amended.
Claims 1-6, 8-18, 34, and 52-53 are still pending for consideration.

Allowable Subject Matter
Applicant’s arguments, see "Remarks"], filed on May 18, 2022, have been fully considered and are persuasive.  Therefore, the rejection of 35 U.S.C. 103(a) has been withdrawn. 
Claims 1-6, 8-18, 34, and 52-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior arts are Richter et al. (US 20200245960 A1) and
Honjo et al. (US 20200111559 A1). As explained in previous office action, the combination of Richter et al. and Honjo et al teaches most of the limitation of claim 1; however, the combination of Richter et al. and Honjo et al. fails to disclose or reasonably suggest that "determining a standard deviation based on differences each of which is between the average value and the quantitative index of one of the elements in the first region; for each of the two or more sub-regions of the ROI, determining a sum of the average value and n times of the standard deviation as a threshold, wherein n>0" as now variously claimed.
Regarding claims 2- 6, 8-17 these claims depend directly or indirectly on an allowable
base claim and are therefore allowable for the reasons stated supra.
Re Claim 18, is allowable for the same reason as independent claim 1 discussed above.
Regarding claims 34 and 53 these claims depend directly or indirectly on an allowable
base claim and are therefore allowable for the reasons stated supra.
Re Claim 52, is allowable for the same reason as independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668